Exhibit 10.18

STOCK OPTION PLAN OF

SUNNOVA ENERGY INTERNATIONAL, INC.

(As Amended and Restated Effective July 29, 2019)

Sunnova Energy International Inc., a Delaware corporation (the “Company”),
hereby adopts this amended and restated Stock Option Plan of Sunnova Energy
International Inc. (the “Plan”) as of July 29, 2019 (the “Effective Date”). The
Plan was originally adopted as the Stock Option Plan of Sunnova Energy
Corporation, and was amended and restated and assumed by the Company in
connection with the closing of the transactions contemplated by the Agreement
and Plan of Merger, by and among the Company, Sunnova Energy Corporation and
Sunnova Merger Sub Inc. dated as of the Effective Date. The purposes of this
Plan, as amended and restated, is to reflect the assumption of the Plan by the
Company and to govern the administration of Options granted under the Plan prior
to the Effective Date.

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

Section 1.1 “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under
Rule 405 of the Securities Act.

Section 1.2 “Board” shall mean the Board of Directors of the Company.

Section 1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.4 “Committee” shall mean the Compensation Committee of the Board.

Section 1.5 “Common Stock” shall mean the common stock of the Company.

Section 1.6 “Company” shall mean Sunnova Energy International Inc., a Delaware
corporation. In addition, “Company” shall mean any corporation assuming, or
issuing new employee stock options in substitution for, Incentive Stock Options
outstanding under the Plan in a transaction to which Section 424(a) of the Code
applies.

Section 1.7 “Consultant” shall mean any consultant or advisor if: (a) the
consultant or advisor renders bona fide services to the Company or any of its
Subsidiaries; (b) the services rendered by the consultant or advisor are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (c) the consultant or advisor is a natural person who has
contracted directly with the Company or any of its Subsidiaries to render such
services.



--------------------------------------------------------------------------------

Section 1.8 “Corporate Event” shall mean, as determined by the Committee (or by
the Board, in the case of Options granted to Independent Directors) in its sole
discretion, any transaction or event described in Section 7.1(a) or any
extraordinary or nonrecurring transaction or event affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate of the Company, or any material change in applicable laws,
regulations, or accounting principles.

Section 1.9 “Director” shall mean a member of the Board.

Section 1.10 “Effective Date” has the meaning set forth in the preamble.

Section 1.11 “Eligible Representative” for an Optionee shall mean such
Optionee’s personal representative or such other person as is empowered under
the deceased Optionee’s will or the then applicable laws of descent and
distribution to represent the Optionee hereunder.

Section 1.12 “Employee” shall mean, with respect to any entity, any employee of
such entity (as defined in accordance with the regulations and revenue rulings
then applicable under Section 3401(c) of the Code).

Section 1.13 “Equity Restructuring” means a non-reciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of shares of Common Stock (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding Options.

Section 1.14 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

Section 1.15 “Fair Market Value” of a share of Common Stock as of a given date
shall be:

(a) the closing price of a share of Common Stock on the principal exchange on
which such shares are then trading, if any (or as reported on any composite
index which includes such principal exchange), on the most recent trading day
prior to such determination date; or

(b) if Common Stock is not traded on an exchange, the mean between the closing
representative bid and asked prices for a share of Common Stock on the most
recent trading day prior to such determination date as reported by Nasdaq or, if
Nasdaq is not then in existence, by its successor quotation system; or

(c) if Common Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the fair market value of a share of
Common Stock as determined in good faith by the Board in its sole discretion.

Section 1.16 “Incentive Stock Option” shall mean an Option that conforms to the
applicable provisions of Section 422 of the Code and that is designated as an
Incentive Stock Option by the Committee.

 

2



--------------------------------------------------------------------------------

Section 1.17 “Independent Director” shall mean a member of the Board who is not
an Employee of the Company or any of its Subsidiaries.

Section 1.18 “Initial Public Offering” shall mean the first issuance by the
Company of any class of common equity securities that is required to be
registered (other than on a Form S-8) under Section 12 of the Exchange Act.

Section 1.19 “Investors Agreement” shall mean that certain Investors Agreement
of Sunnova Energy International Inc., by and among the Company and certain other
Persons, as it may be amended from time to time, which contains certain
restrictions and limitations applicable to the shares of Common Stock acquired
upon Option exercise (and/or to other securities of the Company, if any, held by
the Optionee during the term of such agreement), the terms of which shall be
determined by the Board in its discretion.

Section 1.20 “Non-Qualified Stock Option” shall mean an Option which is not an
“incentive stock option” within the meaning of Section 422 of the Code.

Section 1.21 “Officer” shall mean an officer of the Company, as defined in
Rule 16a-l(f) under the Exchange Act, as such Rule may be amended from time to
time.

Section 1.22 “Option” shall mean an option granted under the Plan to purchase
Common Stock. Subject to Section 3.2, an Option shall, as determined by the
Committee, be either an Incentive Stock Option or a Non-Qualified Stock Option.

Section 1.23 “Optionee” shall mean an Employee, Consultant or Independent
Director to whom an Option is granted under the Plan.

Section 1.24 “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

Section 1.25 “Plan” shall mean this Stock Option Plan of Sunnova Energy
International Inc., as amended from time to time.

Section 1.26 “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange
Act, as such Rule may be amended from time to time.

Section 1.27 “Section 409A” shall have the meaning set forth in Section 7.10.

Section 1.28 “Securities Act” shall mean the Securities Act of 1933, as amended.

Section 1.29 “Stock Option Agreement” shall have the meaning set forth in
Section 4.1.

Section 1.30 “Subsidiary” of any entity shall mean any corporation in an
unbroken chain of corporations beginning with such entity if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

3



--------------------------------------------------------------------------------

Section 1.31 “Termination of Consultancy” shall mean the time when the
engagement of an Optionee as a Consultant to the Company or any of its
Subsidiaries is terminated for any reason, with or without cause, including, but
not by way of limitation, by resignation, discharge, death or retirement, but
excluding a termination where there is a simultaneous commencement of employment
with the Company or any of its Subsidiaries. The Committee, in its sole
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy.

Section 1.32 “Termination of Directorship” shall mean the time when an Optionee
who is an Independent Director ceases to be a Director for any reason, including
but not by way of limitation, a termination by resignation, failure to be
elected or appointed, death or retirement. The Board, in its sole discretion,
shall determine the effect of all matters and questions relating to Termination
of Directorship.

Section 1.33 “Termination of Employment” shall mean the time when the
employee-employer relationship between an Optionee and the Company or one of its
Subsidiaries, as applicable, is terminated for any reason, with or without
cause, including, but not by way of limitation, a termination by resignation,
discharge, death or retirement, but excluding a termination where there is a
simultaneous reemployment by the Company or one of its Subsidiaries, as
applicable. The Committee shall determine the effect of all matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a Termination of Employment resulted from a
discharge for good cause, and all questions of whether a particular leave of
absence constitutes a Termination of Employment; provided, however, that, with
respect to Incentive Stock Options, a leave of absence shall constitute a
Termination of Employment if, and to the extent that, such leave of absence
interrupts employment for the purposes of Section 422(a)(2) of the Code and the
then applicable regulations and revenue rulings under Section 422(a)(2) of the
Code.

ARTICLE II.

SHARES SUBJECT TO PLAN

Section 2.1 Shares Subject to Plan. The shares of stock subject to Options shall
be shares of Common Stock and upon exercise of an Option such shares shall be
subject to the restrictions, terms and conditions set forth in the Investors
Agreement. Subject to Section 7.1, the aggregate number of such shares which may
be issued upon exercise of Options (including, without limitation, Incentive
Stock Options) is 4,288,950 shares of Common Stock.

Section 2.2 Unexercised Options. If any Option (or portion thereof) expires or
is canceled without having been fully exercised, the number of shares of Common
Stock subject to such Option (or portion thereof), but as to which such Option
was not exercised prior to its expiration or cancellation, may again be issued
hereunder, subject to the limitations of Section 2.1.

 

4



--------------------------------------------------------------------------------

ARTICLE III.

GRANTING OF OPTIONS

Section 3.1 Eligibility. Subject to Section 3.2, any (a) Employee of the Company
or one of its Subsidiaries; (b) Consultant; or (c) Independent Director shall be
eligible to be granted Options.

Section 3.2 Qualification of Incentive Stock Options. Notwithstanding
Section 3.1, the Committee may grant Options intended to qualify as Incentive
Stock Options only to employees of the Company or any of the Company’s present
or future “parent corporations” or “subsidiary corporations” as defined in
Sections 424(e) or (f) of the Code, respectively, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code.

Section 3.3 Granting of Options to Employees and Consultants

(a) The Committee shall from time to time:

(i) select from among the Employees and Consultants of the Company and any of
its Subsidiaries (including those to whom Options have been previously granted
under the Plan) such of them as in its opinion should be granted Options;

(ii) determine the number of shares of Common Stock to be subject to such
Options granted to such Employees and Consultants and, subject to Section 3.2,
determine whether such Options are to be Incentive Stock Options or
Non-Qualified Stock Options; and

(iii) determine the terms and conditions of such Options, consistent with the
Plan.

(b) Upon the selection of an Employee or Consultant of the Company or any of its
Subsidiaries to be granted an Option pursuant to Section 3.3(a), the Committee
shall instruct the corporate secretary or another authorized Officer of the
Company to issue such Option and may impose such conditions on the grant of such
Option as it deems appropriate. Without limiting the generality of the preceding
sentence, the Committee may require as a condition to the grant of an Option to
such an Employee or Consultant that such Employee or Consultant surrender for
cancellation some or all of the unexercised Options which have been previously
granted to him or her. An Option the grant of which is conditioned upon the
surrender of unexercised Options may have an exercise price lower (or higher)
than the exercise price of the surrendered Option, may cover the same (or a
lesser or greater) number of shares as the surrendered Option, may contain such
other terms as the Committee deems appropriate and shall be exercisable in
accordance with its terms, without regard to the number of shares, price, period
of exercisability or any other term or condition of the surrendered Option.

 

5



--------------------------------------------------------------------------------

Section 3.4 Granting of Option to Independent Directors

(a) The Board shall from time to time:

(i) select from among the Independent Directors (including those to whom Options
have previously been granted under the Plan) such of them as in its opinion
should be granted Options;

(ii) determine the number of shares of Common Stock to be subject to such
Options granted to such selected Independent Directors; and

(iii) determine the terms and conditions of such Options, consistent with the
Plan; provided, however, that all Options granted to Independent Directors shall
be Non-Qualified Stock Options.

(b) Upon the selection of an Independent Director to be granted an Option
pursuant to Section 3.4(a), the Board shall instruct the corporate secretary or
another authorized Officer of the Company to issue such Option and may impose
such conditions on the grant of such Option as it deems appropriate. Without
limiting the generality of the preceding sentence, the Board may require as a
condition to the grant of an Option to an Independent Director that the
Independent Director surrender for cancellation some or all of the unexercised
Options which have been previously granted to him or her. An Option the grant of
which is conditioned upon such surrender may have an exercise price lower (or
higher) than the exercise price of the surrendered Option, may cover the same
(or a lesser or greater) number of shares as the surrendered Option, may contain
such other terms as the Board deems appropriate and shall be exercisable in
accordance with its terms, without regard to the number of shares, price, period
of exercisability or any other term or condition of the surrendered Option.

Section 3.5 No Further Grants. No Options may be granted under the Plan on or
after the Effective Date. On and after the Effective Date, the Plan exists
solely to govern the administration of Options granted prior to the Effective
Date.

ARTICLE IV.

TERMS OF OPTIONS

Section 4.1 Stock Option Agreement. Each Option shall be evidenced by a written
Stock Option Agreement, which shall be executed by the Optionee and an
authorized Officer of the Company and which shall contain such terms and
conditions as the Committee (or the Board, in the case of Options granted to
Independent Directors) shall determine, consistent with the Plan. Stock Option
Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to qualify such Options as “incentive stock
options” within the meaning of Section 422 of the Code.

Section 4.2 Exercisability of Options

(a) Each Option shall become exercisable according to the terms of the
applicable Stock Option Agreement; provided, however, that by a resolution
adopted after an Option is granted, the Committee (or the Board, in the case of
Options granted to Independent Directors) may, on such terms and conditions as
it may determine to be appropriate, accelerate the time at which such Option or
any portion thereof may be exercised.

 

6



--------------------------------------------------------------------------------

(b) Except as otherwise provided in the applicable Stock Option Agreement or by
action of the Committee (or the Board, in the case of Options granted to
Independent Directors) following the grant of the Option, (i) no portion of an
Option that is unexercisable at Termination of Employment, Termination of
Consultancy or Termination of Directorship, as applicable, shall thereafter
become exercisable and (ii) the portion of an Option that is unexercisable at
Termination of Employment, Termination of Consultancy or Termination of
Directorship shall automatically expire on the date of such Termination of
Employment, Termination of Consultancy or Termination of Directorship.

(c) To the extent that the aggregate Fair Market Value of stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by an Optionee during any calendar year (under the Plan and all other
incentive stock option plans of the Company or any Subsidiary thereof) exceeds
$100,000, such options shall be treated and taxable as Non-Qualified Stock
Options. The rule set forth in the preceding sentence shall be applied by taking
options into account in the order in which they were granted, and the stock
issued upon exercise of Options shall designate whether such stock was acquired
upon exercise of an Incentive Stock Option. For purposes of these rules, the
Fair Market Value of stock shall be determined as of the date of grant of the
Option granted with respect to such stock.

Section 4.3 Exercise Price. The price of the shares subject to each Option shall
be set by the Committee (or the Board, in the case of Options granted to
Independent Directors); provided, however, that in the case of an Incentive
Stock Option, the price per share shall be not less than one hundred percent
(100%) of the Fair Market Value of such shares on the date such Option is
granted (or the date such Option is modified, extended or renewed for purposes
of Section 424(h) of the Code); and provided, further, that in the case of an
Incentive Stock Option granted to an individual then owning (within the meaning
of Section 424(d) of the Code) more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company, the price per share shall
not be less than one hundred and ten percent (110%) of the Fair Market Value of
such shares on the date such Incentive Stock Option is granted (or the date such
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code).

Section 4.4 Expiration of Options. No Option may be exercised to any extent by
anyone after the first to occur of the following events:

(a) the expiration of ten (10) years from the date the Option was granted; or

(b) with respect to an Incentive Stock Option in the case of an Optionee owning
(within the meaning of Section 424(d) of the Code), at the time the Incentive
Stock Option was granted, more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries,
the expiration of five (5) years from the date the Incentive Stock Option was
granted.

 

7



--------------------------------------------------------------------------------

A Stock Option Agreement may provide that an Option may not be exercised after
such earlier date as may be set forth in such Stock Option Agreement and, except
as limited by the requirements of Section 409A or Section 422 of the Code and
the regulations and rulings thereunder, and subject to the first sentence of
this Section 4.4, the Committee (or the Board, in the case of Options granted to
Independent Directors) may extend the time during which an Option may be
exercised in connection with any Termination of Employment, Termination of
Consultancy, Termination of Directorship or otherwise.

Section 4.5 At-Will Employment. Nothing in the Plan or in any Stock Option
Agreement hereunder shall confer upon any Optionee any right to continue in the
employ of, or as a Consultant for, the Company or any of its Subsidiaries, or
shall interfere with or restrict in any way the rights of the Company and any of
its Subsidiaries, which are hereby expressly reserved, to discharge any Optionee
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Optionee
and the Company or any of its Subsidiaries.

ARTICLE V.

EXERCISE OF OPTIONS

Section 5.1 Person Eligible to Exercise. During the lifetime of the Optionee,
only he or she may exercise an Option (or any portion thereof); provided,
however, that the Optionee’s Eligible Representative may exercise such
Optionee’s Option during the period of his or her disability (as defined in
Section 22(e)(3) of the Code) notwithstanding that an Option so exercised may
not qualify as an Incentive Stock Option. After the death of the Optionee, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Stock Option Agreement,
be exercised by his or her Eligible Representative.

Section 5.2 Partial Exercise. At any time and from time to time prior to the
time when the Option becomes unexercisable under the Plan or the applicable
Stock Option Agreement, the exercisable portion of an Option may be exercised in
whole or in part; provided, however, that the Company shall not be required to
issue fractional shares and the Committee (or the Board, in the case of Options
granted to Independent Directors) may, by the terms of the Stock Option
Agreement, require any partial exercise to exceed a specified minimum number of
shares.

Section 5.3 Manner of Exercise. An exercisable Option, or any exercisable
portion thereof, may be exercised solely by delivery to the corporate secretary,
the stock plan administrator of the Company or such other person or entity
designated by the Committee (or the Board, in the case of Options granted to
Independent Directors) of all of the following prior to the time when such
Option or such portion becomes unexercisable under the Plan or the applicable
Stock Option Agreement:

(a) notice in writing signed by the Optionee or his or her Eligible
Representative, stating that such Option or portion is exercised, and
specifically stating the number of shares with respect to which the Option is
being exercised;

 

8



--------------------------------------------------------------------------------

(b) a copy of the Investors Agreement signed by the Optionee or Eligible
Representative, as applicable;

(c) full payment for the shares with respect to which such Option or portion is
thereby exercised:

(i) in cash or by personal, certified, or bank cashier check;

(ii) in shares of Common Stock which have been owned by the Optionee for such
minimum period of time, if any, as the Committee (or the Board, in the case of
Options granted to Independent Directors) may establish, duly endorsed for
transfer to the Company with a Fair Market Value on the day prior to the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof;

(iii) except with respect to Incentive Stock Options, in shares of the Common
Stock issuable to the Optionee upon exercise of the Option, with a Fair Market
Value on the date of Option exercise equal to the aggregate exercise price of
the shares with respect to which such Option or portion is thereby exercised;

(iv) following an Initial Public Offering, by delivery of a notice that the
Optionee has placed a market sell order with a broker with respect to shares of
Common Stock then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; or

(v) in any combination of the consideration listed in this Section 5.3(c);

(d) the payment to the Company (in cash or by personal, certified or bank
cashier check or by any other means of payment approved by the Committee) of all
amounts necessary to satisfy any and all federal, state and local tax
withholding requirements arising in connection with the exercise of the Option;

(e) such representations and documents as the Committee (or the Board, in the
case of Options granted to Independent Directors) deems necessary or advisable
to effect compliance with all applicable provisions of the Securities Act,
Exchange Act and any other federal or state securities laws or regulations. The
Committee (or the Board, in the case of Options granted to Independent
Directors) may, in its sole discretion, also take whatever additional actions it
deems appropriate to effect such compliance, including, without limitation,
placing legends on share certificates and issuing stop-transfer orders to
transfer agents and registrars; and

(f) in the event that the Option or portion thereof shall be exercised pursuant
to Section 5.1 by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option or portion
thereof.

 

9



--------------------------------------------------------------------------------

Section 5.4 Conditions to Issuance of Shares. The shares of stock issuable and
deliverable upon the exercise of an Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. The Administrator shall determine the
methods by which shares shall be delivered or deemed to be delivered to
Optionees. Notwithstanding the above, the Company shall not be required to issue
or deliver any certificate or certificates for shares of stock purchased upon
the exercise of any Option or portion thereof or make any book entries
evidencing such shares prior to fulfillment of all of the following conditions:

(a) the admission of such shares to listing on any and all stock exchanges on
which such class of stock is then listed;

(b) the execution by the Optionee and delivery to the Company of the Investors
Agreement;

(c) the completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee (or the Board, in the case of Options granted to Independent
Directors) shall, in its sole discretion, deem necessary or advisable;

(d) the obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee (or the Board, in the case of Options
granted to Independent Directors) shall, in its sole discretion, determine to be
necessary or advisable; and

(e) the payment to the Company of all amounts which it is required to withhold
under federal, state or local law in connection with the exercise of the Option.

Section 5.5 Rights as Stockholders. The holder of an Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares purchasable upon the exercise of any part of an Option unless and
until (a) such holder has signed the Investors Agreement and (b) certificates
representing such shares have been issued by the Company to such holder or such
holder otherwise becomes the record owner of such shares.

Section 5.6 Transfer Restrictions. Shares acquired upon exercise of an Option
shall be subject to the terms and conditions of the Investors Agreement. In
addition, the Committee (or the Board, in the case of Options granted to
Independent Directors), in its sole discretion, may impose further restrictions
on the transferability of the shares purchasable upon the exercise of an Option
as it deems appropriate. Any such restriction shall be set forth in the
respective Stock Option Agreement and may be referred to on any certificates
evidencing such shares. The Committee may require an Employee to give the
Company prompt notice of any disposition within two (2) years from the date of
granting an Option (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code), or one (1) year after the date of
transfer of such shares to such Employee, of shares of stock acquired by
exercise of an Incentive Stock Option. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by the Optionee in
such disposition or other transfer. The Committee may direct that any
certificates evidencing shares acquired by exercise of an Incentive Stock Option
refer to such requirement.

 

10



--------------------------------------------------------------------------------

ARTICLE VI.

ADMINISTRATION

Section 6.1 Committee. The full Board shall administer the Plan; provided that
as of the Effective Date, the Committee shall administer the Plan. Any action
required or permitted to be taken by the Committee hereunder or under any Stock
Option Agreement may be taken by the Board, except any actions with respect to
matters that under Rule 16b-3 under the Exchange Act or any successor rule, or
Section 162(m) of the Code, or any regulations or rules issued thereunder, or
the rules of any securities exchange or automated quotation system on which the
shares of Common Stock are listed, quoted or traded are required to be
determined in the sole discretion of the Compensation Committee.

Section 6.2 Delegation of Authority. The Committee may, but need not, from time
to time delegate some or all of its authority to grant Options under the Plan to
a committee or subcommittee consisting of one or more members of the Committee
or of one or more Officers of the Company; provided, however, that the Committee
may not delegate its authority to grant Options to individuals (a) who are
subject on the date of the grant to the reporting rules under Section 16(a) of
the Exchange Act, (b) whose compensation the Committee determines is, or may
become, subject to the deduction limitations set forth in Section 162(m) of the
Code or (c) who are Officers of the Company who are delegated authority by the
Committee hereunder; provided further that any delegation of administrative
authority shall be permitted only to the extent it is permissible under the
Committee’s charter or other organizational documents and applicable law. Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee specifies at the time of such delegation or that are otherwise
included in the applicable organizational documents of the Committee, and the
Committee may at any time rescind the authority so delegated or appoint a new
delegatee. At all times, the delegatee appointed under this Section 6.2 shall
serve in such capacity at the pleasure of the Committee.

Section 6.3 Duties and Powers of the Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan and the
Options and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. Notwithstanding the foregoing, the full Board, acting by
a majority of its members in office, shall conduct the general administration of
the Plan with respect to Options granted to Independent Directors. Any such
interpretations and rules in regard to Incentive Stock Options shall be
consistent with the terms and conditions applicable to “incentive stock options”
within the meaning of Section 422 of the Code. All determinations and decisions
made by the Committee under any provision of the Plan or of any Option granted
thereunder shall be final, conclusive and binding on all persons.

Section 6.4 Compensation, Professional Assistance, Good Faith Actions. The
members of the Committee shall receive such compensation, if any, for their
services hereunder as may be determined by the Board. All expenses and
liabilities incurred by the members of the Committee or the Board in connection
with the administration of the Plan shall be borne by the Company. The Committee
or the Board may employ attorneys, consultants, accountants, appraisers, brokers
or other persons. The Committee, the Company and its Officers and Directors

 

11



--------------------------------------------------------------------------------

shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee and the Board in good faith shall be final and binding upon all
Optionees, the Company and all other interested persons. No member of the
Committee or the Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Options,
and all members of the Committee and the Board shall be fully protected by the
Company with respect to any such action, determination or interpretation.

ARTICLE VII.

OTHER PROVISIONS

Section 7.1 Changes in Common Stock; Disposition of Assets and Corporate Events

(a) Subject to Section 7.1(e), in the event that the Committee (or the Board, in
the case of Options granted to Independent Directors) determines that any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event (other than an Equity
Restructuring), in the Committee’s sole discretion (or in the case of Options
granted to Independent Directors, the Board’s sole discretion), affects the
Common Stock such that an adjustment is determined by the Committee (or the
Board, in the case of Options granted to Independent Directors) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Option, then the Committee (or the Board, in the case of Options granted
to Independent Directors) shall, in such manner as it may deem equitable, adjust
any or all of:

(i) the number and kind of shares of Common Stock (or other securities or
property) with respect to which Options may be granted under the Plan
(including, but not limited to, adjustments of the limitations in Section 2.1 on
the maximum number and kind of shares which may be issued);

(ii) the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Options;

(iii) the exercise price with respect to any Option; and

(iv) the terms and conditions of outstanding Options, including any financial or
other “targets” specified in each Stock Option Agreement for determining the
exercisability of Options.

(b) Subject to Section 7.1(e) and the terms of outstanding Stock Option
Agreements, upon the occurrence of a Corporate Event (other than an Equity
Restructuring), the Committee (or the Board, in the case of Options granted to
Independent Directors), in its sole discretion, and on such terms and conditions
as it deems appropriate, either by the terms of the Option or by action taken
prior to the occurrence of such Corporate Event, is hereby authorized

 

12



--------------------------------------------------------------------------------

to take any one or more of the following actions whenever the Committee (or the
Board, in the case of Options granted to Independent Directors) determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Option under this Plan, to facilitate such Corporate Event
or to give effect to such changes in laws, regulations or principles:

(i) To provide for the termination of any such Option in exchange for an amount
of cash, securities and/or other property with a value equal to the amount that
could have been attained upon the exercise of the vested portion of such Option
(and such additional portion of the Option as the Board or Committee may
determine) immediately prior to the occurrence of such transaction or event
(and, for the avoidance of doubt, if as of the date of the occurrence of such
transaction or event, the Committee (or the Board, in the case of Options
granted to Independent Directors) determines in good faith that no amount would
have been obtained upon the exercise of such Option, then the Option may be
terminated by the Company without payment);

(ii) To replace the Option with other rights or property of not less than equal
intrinsic value selected by the Board or Committee;

(iii) To provide that the Option (or any portion thereof) cannot be exercised
after such event;

(iv) To provide that for a specified period of time prior to such Corporate
Event, such Option shall be exercisable as to all shares covered thereby or a
specified portion of such shares, notwithstanding anything to the contrary in
this Plan or the applicable Stock Option Agreement;

(v) To provide that upon the Corporate Event, such Option (or any portion
thereof) shall be assumed by the successor or survivor corporation, or a parent
or subsidiary thereof (including without limitation any common parent of the
Company and any other company or companies), or shall be substituted for by
similar options, rights or awards of not less than equal intrinsic value
covering the stock of the successor or survivor corporation, or a parent or
subsidiary thereof (including without limitation any common parent of the
Company and any other company or companies), with appropriate adjustments as to
the number and kind of shares and exercise prices, as determined by the Board or
the Committee; and

(vi) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Options (or any portion
thereof) and/or in the terms and conditions of (including the exercise price),
and the criteria included in, outstanding Options and Options which may be
granted in the future.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 7.1(a) and Section 7.1(b):

(i) The number and type of securities subject to each outstanding Option, and
the exercise price thereof, shall be equitably adjusted so that the intrinsic
value of each such Option and the proportionate interest represented thereby
immediately after the Equity Restructuring will equal the intrinsic value of
such Option and the proportionate interest represented thereby immediately prior
to such Equity Restructuring. The adjustments provided under this
Section 7.1(c)(i) shall be nondiscretionary and shall be final and binding on
the affected Optionees and the Company; and

 

13



--------------------------------------------------------------------------------

(ii) The Committee (or the Board, in the case of Options granted to Independent
Directors) shall make such proportionate adjustments, if any, as the Committee
(or the Board, in the case of Options granted to Independent Directors) in its
discretion may deem appropriate to reflect such Equity Restructuring with
respect to the aggregate number and kind of shares that may be issued under the
Plan.

(d) Subject to Section 7.1(e), the Committee (or the Board, in the case of
Options granted to Independent Directors) may, in its sole discretion, include
such further provisions and limitations in any Stock Option Agreement as it may
deem equitable and in the best interests of the Company and its Affiliates.

(e) With respect to Incentive Stock Options, no adjustment or action described
in this Section 7.1 or in any other provision of the Plan shall be authorized to
the extent that such adjustment or action would cause the Plan to violate
Section 422(b)(1) of the Code or any successor provisions thereto, unless the
Committee determines that the Plan and/or the Options are not to comply with
Section 422(b)(1) of the Code. No adjustment or action described in this
Section 7.1 or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would cause an Option to fail to be exempt
from or comply with Section 409A, except as otherwise determined by the
Committee (or the Board, in the case of Options granted to Independent
Directors).

Section 7.2 Options Not Transferable. No Option or interest or right therein or
part thereof shall be liable for the debts, contracts or engagements of the
Optionee or his or her successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law, by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that nothing
in this Section 7.2 shall prevent transfers by will or by the applicable laws of
descent and distribution.

Section 7.3 Amendment, Suspension or Termination of the Plan. The Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board or the Committee. However, without
stockholder approval within twelve (12) months before or after such action, no
action of the Board or the Committee may, except as provided in Section 7.1,
increase any limit imposed in Section 2.1 on the maximum number of shares which
may be issued on exercise of Options, reduce the minimum exercise price
requirements of Section 4.3, or extend the limit imposed in this Section 7.3 on
the period during which Options may be granted. Except as provided by
Section 7.1, neither the amendment, suspension nor termination of the Plan
shall, without the consent of the holder of the Option, alter or impair any
rights or obligations under any Option theretofore granted. No Option may be
granted during any period of suspension nor after termination of the Plan, and
in no event may any Option be granted under this Plan after the expiration of
ten (10) years from the date the Plan is adopted by the Board.

 

14



--------------------------------------------------------------------------------

Section 7.4 Effect of Plan Upon Other Option and Compensation Plans. The
adoption of this Plan shall not affect any other compensation or incentive plans
in effect for the Company or its Affiliates. Nothing in this Plan shall be
construed to limit the right of the Company or its Affiliates (a) to establish
any other forms of incentives or compensation for directors or employees of the
Company or its Affiliates, or (b) to grant or assume options otherwise than
under this Plan in connection with any proper corporate purpose, including, but
not by way of limitation, the grant or assumption of options in connection with
the acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

Section 7.5 Approval of Plan by Stockholders. This Plan was approved by the
Company’s stockholders within twelve (12) months after the date of the Board’s
initial adoption of this Plan.

Section 7.6 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.

Section 7.7 Conformity to Securities Laws. The Plan is intended to conform to
the extent necessary with all provisions of (a) the Securities Act and the
Exchange Act and any and all regulations and rules promulgated by the Securities
and Exchange Commission thereunder, and (b) any applicable state and local
securities laws and any and all regulations and rules promulgated by any
applicable state or local regulatory authority thereunder, in each case to the
extent the Company or any Optionee is subject to the provisions thereof.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and Options shall be granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and Options granted hereunder shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

Section 7.8 Governing Law. To the extent not preempted by federal law, the Plan
shall be construed in accordance with and governed by the internal laws of the
State of Delaware, without regard to the principles of conflicts of law thereof,
or principles of conflicts of law of any other jurisdiction which could cause
the application of the laws of any jurisdiction other than the State of
Delaware.

Section 7.9 Severability. In the event any portion of the Plan or any action
taken pursuant thereto shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provisions
had not been included, and the illegal or invalid action shall be null and void.

Section 7.10 Section 409A. To the extent applicable, the Plan and Stock Option
Agreements shall be interpreted in accordance with Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the date hereof (collectively,
“Section 409A”). Notwithstanding any provision of the Plan to the contrary, if
at any time the Committee determines that any Option (or any portion thereof)
may be subject to Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify any Optionee or any
other Person for failure to do so) (a) to adopt such

 

15



--------------------------------------------------------------------------------

amendments to the Plan or the applicable Stock Option Agreement or adopt such
other policies and procedures (including amendments, policies and procedures
with retroactive effect) that it determines are necessary or appropriate to
preserve the intended tax treatment of the benefits provided with respect to the
Option, to preserve the economic benefits thereof or to avoid less favorable
accounting or tax consequences for the Company and/or (b) to take any other
actions that it determines are necessary or appropriate to exempt the Option
from Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder. Notwithstanding anything
herein to the contrary, no provision of the Plan shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A from any Optionee or any other Person to the Company or any of
its Affiliates, employees or agents.

* * * * *

[Stock Option Plan of Sunnova Energy International Inc.]

 

16



--------------------------------------------------------------------------------

SUNNOVA ENERGY INTERNATIONAL INC.

STOCK OPTION PLAN

CALIFORNIA SUPPLEMENT

The Committee has adopted this supplement for purposes of satisfying the
requirements of Section 25102(o) of the California Corporations Code and the
regulations issued thereunder (“Section 25102(o)”). Notwithstanding anything to
the contrary contained in the Plan and except as otherwise determined by the
Committee, the provisions set forth in this supplement shall apply to all
Options granted under the Plan to an Optionee who is a resident of the State of
California on the date of grant (a “California Optionee”) and which are intended
to be exempt from registration in California pursuant to Section 25102(o). This
supplement shall not apply to Options granted to California Optionees on or
after an Initial Public Offering. Definitions in the Plan are applicable to this
supplement.

1. Additional Limitations On Options.

(a) Maximum Duration of Options. No Options granted to California Optionees will
be granted for a term in excess of ten (10) years.

(b) Minimum Exercise Period Following Termination. Unless a California
Optionee’s employment or service relationship is terminated for Cause (as
defined in the Investors Agreement), in the event of termination of such
Optionee’s employment or service relationship, to the extent required by
applicable law, he or she shall have the right to exercise an Option, to the
extent that he or she was otherwise entitled to exercise such Option on the date
employment terminated, as follows: (i) at least six (6) months from the date of
termination, if termination was caused by such Optionee’s death or Disability
(as defined in the Investors Agreement) and (ii) at least thirty (30) days from
the date of termination, if termination was caused other than by such Optionee’s
death or Disability.

(c) The terms of all Options granted to California Optionees shall comply, to
the extent applicable, with Section 260.140.41 or Section 260.140.42 of the
California Code of Regulations.

2. Adjustments. The Committee will make such adjustments to an Option held by a
California Optionee as may be required by Section 260.140.41 or
Section 260.140.42 of the California Code of Regulations.

3. Additional Requirement To Provide Information To California Optionees. To the
extent required by Section 260.140.46 of the California Code of Regulations (or
any successor provision thereto), the Company shall provide to each California
Optionee and to each California Optionee who acquires Common Stock pursuant to
the Plan, not less frequently than annually, copies of annual financial
statements (which need not be audited). The Company shall not be required to
provide such statements to key persons whose duties in connection with the
Company assure their access to equivalent information. In addition, this
information requirement shall not apply to the Plan to the extent that it
complies with all conditions of Rule 701 of the Securities Act (“Rule 701”) as
determined by the Committee; provided that for purposes of determining such
compliance, any registered domestic partner shall be considered a “family
member” as that term is defined in Rule 701.

4. Stockholder Approval; Additional Limitations On Timing Of Awards. The Plan
was approved by the Company’s stockholders within twelve (12) months after the
date of the Board’s adoption of the Plan.